Exhibit 10.18

ATLAS PIPELINE MID-CONTINENT, LLC

ERIC KALAMARAS

PHANTOM UNIT GRANT AGREEMENT

THIS PHANTOM UNIT GRANT AGREEMENT (this “Grant”) is made as of September 14,
2009 (the “Date of Grant”) by and between Atlas Pipeline Mid-Continent, LLC (the
“Company”), and Eric Kalamaras (the “Participant”).

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Definitions.

(a) “Affiliate” shall mean (i) any entity that, directly or indirectly, controls
or is controlled by the Company, (ii) any entity in which the Company has a
significant equity interest, in either case as determined by the Committee, and
(iii) to the extent not included in (i) or (ii) above, Atlas America
Mid-Continent, Inc.

(b) “Cause” shall mean, as determined by the Committee in its sole discretion,
that the Participant has (i) committed an act of malfeasance or wrongdoing
affecting the Company or any Affiliate, (ii) breached any confidentiality,
non-solicitation or non-competition covenant or employment agreement with the
Company or an Affiliate or (iii) otherwise engaged in conduct that would warrant
the Participant’s discharge from employment or service with the Company or an
Affiliate because of the Participant’s negative effect on the Company or an
Affiliate.

(c) “Change in Control” shall mean a change in the ownership of the Company or
Atlas Pipeline Partners, L.P., or a change in the ownership of a substantial
portion of the assets of either company; provided that no event shall be a
Change in Control event unless it is a “change in control event” as defined in
section 1.409A-3(i)(5) of the Treasury regulations under section 409A of the
Code. A change in ownership shall occur only if ownership interests in either
company are acquired by any one person or more than one person acting as a group
and, after the acquisition, the acquiring person or persons own more than 50% of
the total value or total voting power of such ownership interests. A change in
the ownership of a substantial portion of the assets of either company shall
occur only if one person or more than one person acting as a group acquires
during the 12-month period ending on the date of the last such acquisition,
assets that have a total gross fair market value equal to more than 50% of the
total gross fair market value of all the assets of such company.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(e) “Committee” shall mean the Atlas America, Inc. Compensation Committee.



--------------------------------------------------------------------------------

(f) “Employment” shall mean employment of the Participant as an officer or
employee of the Company or an Affiliate.

(g) “Fair market value” shall mean the closing sales price of a Unit on the
vesting date (or if there is no trading in the Units on such date, the closing
sales price on the last date Units were traded before the vesting date). In the
event Units are not publicly traded at the time a determination of Fair Market
Value is required to be made hereunder, the determination of Fair Market Value
shall be made in good faith by the Committee.

(h) “Phantom Unit” shall mean a phantom (notional) unit granted under this Grant
which, upon vesting, entitles the Participant to receive a cash payment equal to
the Fair Market Value of a common unit of Atlas Pipeline Partners, LP (a
“Unit”).

2. Administration.

(a) This Grant shall be administered by the Committee.

(b) Subject to the terms of this Grant and applicable law, the Committee shall
have full power and authority to: (i) interpret and administer this Grant; and
(ii) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of this Grant.

(c) All decisions of the Committee shall be final, conclusive and binding upon
all parties, including the Company and the Participant.

3. Award. The Participant is hereby awarded 50,000 Phantom Units, subject to the
vesting and other terms of this Grant.

4. Vesting.

(a) Subject to such further limitations as are provided herein, the Phantom
Units shall vest and become payable on the following dates, in cumulative
fashion:

 

Date

   Percentage of
Phantom Units That Vest  

September 14, 2010

   33 % 

September 14, 2011

   33 % 

September 14, 2012

   34 % 

(b) From and after the Date of Grant through the date on which the Phantom Units
become fully vested pursuant to subparagraph (a) above, any unvested Phantom
Units remain subject to forfeiture in accordance with the terms of Section 8.
Such period shall be known herein as the “Restriction Period.”

(c) The Phantom Units otherwise vesting on the dates listed above shall vest
instead on the date of the occurrence of a Change in Control if such date occurs
before the otherwise stated vesting date and if the Participant is in the
Employment of the Company or an Affiliate on the date of the Change in Control.

 

2



--------------------------------------------------------------------------------

(d) If the Participant’s Employment is terminated by the Company or an Affiliate
without Cause or is terminated because of the Participant’s death, all of the
Participant’s Phantom Units shall automatically vest and become payable in full.

(e) If the foregoing vesting schedule would produce fractional Units, the number
of Phantom Units shall be rounded down to the nearest whole Unit. Any unvested
Units shall vest on the final vesting date if the Participant is still employed
by the Company or an Affiliate.

5. Payment of Phantom Units.

(a) Within 30 days after any vesting date, the Company or an Affiliate employing
the Participant shall pay the Participant the Fair Market Value of a Unit
multiplied by the number of Phantom Units vesting on the vesting date. Such
payment shall constitute taxable compensation to the Participant. The Fair
Market Value of the Units shall be determined as of the relevant vesting date.

(b) Notwithstanding the above general rule with regard to payment, the Committee
may delay payment of Phantom Units to the extent that the payment cannot be
deducted for tax purposes under the pay cap rules of section 162(m) of the Code.
Any payment so delayed shall be made as soon as reasonably practicable following
the first date on which the Committee anticipates or reasonably should
anticipate that, if the payment were made on such date, the Company’s deduction
with respect to such payment would no longer be restricted due to the
application of the pay cap rules of section 162(m) of the Code. No such delay
shall be allowed if the delay would cause the payment to be subject to
additional taxes or penalties pursuant to section 409A of the Code.

6. Taxation. In the event that any payment to the Participant would be subject
to the parachute payment excise tax imposed under section 280G of the Code or
any similar tax imposed by a state or other taxing authority, the Participant
shall be responsible for payment of the tax, and the Company shall make no
additional payments to the Participant on account of the tax.

7. Adjustments. In the event that any dividend, recapitalization, Unit split,
reverse Unit split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Units, issuance of warrants or other
rights to purchase Units or other similar transaction or event affects the Units
such that an adjustment is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Grant, then the Committee shall equitably adjust the number and type
of Phantom Units or, if deemed appropriate, make provision for a cash payment to
the Participant. Any such adjustment shall be made in a manner that is intended
to avoid the imposition of any additional tax or penalty under section 409A of
the Code.

 

3



--------------------------------------------------------------------------------

8. Forfeiture.

(a) If the Participant’s Employment terminates during the Restriction Period,
other than for those reasons listed in Section 4(d) above, the Phantom Units, to
the extent not previously vested, shall immediately terminate and become null
and void.

(b) Notwithstanding any other provisions set forth herein, if the Participant
shall (i) commit any act of malfeasance or wrongdoing affecting the Company or
any Affiliate, (ii) breach any confidentiality, non-solicitation or
non-competition covenant or employment agreement with the Company or an
Affiliate or (iii) engage in other conduct that would warrant the Participant’s
discharge from Employment for Cause, any unvested Phantom Units shall
immediately terminate and become null and void.

9. Transferability.

(a) Except as provided in (b) below, no Phantom Units and no rights under any
such Phantom Units may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate.

(b) Notwithstanding the above transfer restrictions, the Participant may assign
his Phantom Units to a revocable trust established by the Participant for estate
planning purposes, subject to such restrictions as the Committee may impose.
Furthermore, the Participant may, in the manner established by the Committee,
designate a beneficiary or beneficiaries to receive any cash or other property
distributable with respect to any Phantom Unit upon the death of the
Participant.

10. Acknowledgment by the Participant. By executing this Grant, the Participant
hereby acknowledges that, with respect to any right to payment under this Grant,
the Participant is and shall be an unsecured general creditor of the Company
without any preference as against other unsecured general creditors of the
Company, and the Participant hereby covenants for himself, and anyone at any
time claiming through or under the Participant, not to claim any such
preference, and hereby disclaims and waives any such preference which may at any
time be at issue, to the fullest extent permitted by applicable law.

11. Withholding. The Company or an Affiliate employing the Participant is
authorized to withhold from any payment due or transfer made under this Grant or
from any compensation or other amount owing to the Participant, the amount in
cash or other property as determined by the Committee of any applicable taxes
payable in respect of this Grant, or any payment or transfer under this Grant
and to take such other action as may be necessary in the opinion of the Company
or the Affiliate to satisfy its withholding obligations for the payment of such
taxes. Payments to the Participant pursuant to this Grant while the Participant
is employed by an Affiliate of the Company shall be treated as taxable employee
compensation from the Affiliate to the Participant.

 

4



--------------------------------------------------------------------------------

12. No Rights as Unitholder. The Participant shall not have the right to vote
with respect to any Phantom Units or otherwise have any rights as a unitholder
with respect thereto. This Grant shall not create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or an Affiliate and the Participant or any other person. To the extent
that any person acquires a right to receive payments from the Company or an
Affiliate pursuant to this Grant, such right shall be no greater than the right
of any unsecured general creditor of the Company.

13. Employment Not Affected. This Grant shall not be construed as giving the
Participant the right to continued Employment. Further, the Company or an
Affiliate may at any time dismiss the Participant from Employment, free from any
liability or any claim, unless otherwise expressly provided in this Grant.

14. Amendments. The Company may waive any conditions or rights under and amend
any terms of this Grant, provided no change shall materially reduce the benefit
to the Participant without the consent of the Participant.

15. Governing Law. The validity, construction, and effect of this Grant shall be
determined in accordance with the laws of the State of Oklahoma and applicable
federal law.

16. Section 409A of the Internal Revenue Code. This Grant is intended to comply
with an exemption to section 409A of the Code and shall be interpreted
accordingly. The Company makes no representation or covenant that the Grant will
comply with section 409A or an exemption.

17. Severability. If any provision of this Grant is or becomes or is deemed to
be invalid, illegal, or unenforceable in any jurisdiction, or would disqualify
this Grant under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the intent of this Grant, such provision shall be
stricken as to such jurisdiction and the remainder of this Grant shall remain in
full force and effect.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Grant has been duly executed as of the Date of Grant.

 

    ATLAS PIPELINE MID-CONTINENT, LLC. Witness:      

 

    By:  

 

      Eugene N. Dubay       President

I hereby accept this Grant, and I agree to be bound by the terms of this Grant.
I further agree that all of the decisions and interpretations of the Company and
Committee with respect thereto shall be final and binding.

 

    Participant:  

 

      Eric Kalamaras

 

6